Citation Nr: 0828184	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-22 930	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifest by sleep apnea and/or fatigue to include 
as due to an undiagnosed illness.

2.  Entitlement to an increased rating for a cervical spine 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a lumbar spine 
disability, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.

5.  Entitlement to a compensable rating for headaches.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pseudofolliculitis barbae.

7.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to August 
2000. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  During the pendency of the appeal, the veteran 
moved to Mississippi but because he is an employee of the 
Jackson, Mississippi, VA Medical Center, his appeal is being 
handled by the RO in St. Louis, Missouri.  

In August 2007, the veteran testified at a hearing before the 
undersigned at the RO in Jackson, Mississippi.  At that time, 
he voiced his disagreement with the April 2007 RO rating 
decision which denied entitlement to a total rating based on 
individual unemployability (he had submitted a letter to this 
effect in May 2007).  As such, that claim must be remanded 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) as 
will be discussed below.

The Board notes that the veteran appealed the March 2005 
denial of service connection for a left knee disorder and 
offered testimony as to that issue at his August 2007 
personal hearing.  The record shows, however, that the RO, in 
a July 2006 rating decision, granted service connection for 
his left knee disorder.  As such, the maximum benefit 
allowable by law was granted and the claim is no longer in 
appellate status.

As to the veteran's claims of entitlement to service 
connection for a chronic disability manifest by sleep apnea 
and fatigue, to include due to an undiagnosed illness, the 
Board notes that the RO adjudicated these issues as separate 
claims.  Given the veteran's August 2007 personal hearing 
testimony, however, the Board has combined these issues so as 
to best reflect the disability for which he is seeking 
service connection.  The Board specifically recognizes that 
entitlement to service connection for fatigue was the subject 
of a prior final rating decision; however, the September 2001 
rating decision did not adjudicate the undiagnosed illness 
claim which is now the crux of the veteran's claim.  In fact, 
the record shows that the veteran raised an undiagnosed 
illness theory of entitlement subsequent to the prior final 
rating decision.  Therefore, the Board finds that this issue 
should be characterized as an original claim and the issues 
on appeal are as listed on the title page of this decision.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

Following a complete review of the record, the Board finds 
that all issues must be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) and 
additional development of the medical record.  The veteran 
will be notified if further action is required on his part.


REMAND

In May 2005, the veteran stated that he believed he had 
developed a disability manifest by sleep apnea and fatigue as 
a result of his service in the Southwest Asia theater of 
operations during the Persian Gulf War.  Although he had been 
advised of his rights and responsibilities under the VCAA 
with respect to his claim of entitlement to service 
connection for sleep apnea and fatigue in a January 2005 
letter, the letter did not include any information regarding 
a claim of entitlement to service connection based on a 
theory of disability due to undiagnosed illness.  
Unfortunately, the veteran has yet to be given that notice.  
As such, this claim must be remanded in order for adequate 
notice and an opportunity to develop the claim to be 
provided.  Upon remand, additional VCAA-compliant notice 
should also be provided with respect to all of the veteran's 
claims of entitlement to an increase in rating to ensure 
compliance with the recent decision of the United States 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

As to all increased rating claims, the Board finds that 
remand is required to provide the veteran with new VA 
examinations because he testified at his personal hearing 
that his disabilities increased in severity since his last VA 
examination and neither the January 2005 VA neurological and 
spine examiners nor the May 2006 VA examiner had the claims 
files when examining the claimant.  See 38 U.S.C.A. 
§ 5103A(d); Green v. Derwinski, 1 Vet. App. 121 (1991) (VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment).  
Furthermore, with respect to the claims for increased ratings 
for the cervical and lumbar spine disabilities, a remand for 
a new VA examination is required because, while both the 
January 2005 VA neurological and spine examiners and the May 
2006 VA examiner noted that the veteran had painful motion of 
the cervical and lumbar spines, none of the examiners 
provided an opinion as to the degree at which the pain 
started.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Moreover, given the veteran's August 
2007 testimony regarding radiculopathy in his upper and lower 
extremities due to his cervical and lumbar spine 
disabilities, another examination is required to ascertain if 
his service-connected cervical and lumbar spine disabilities 
cause radiculopathy in the upper and/or lower extremities 
and, if so, the severity of that radiculopathy.  See 38 
C.F.R. § 4.71a, General Rating Formula for Disease and 
Injuries of the Spine, Note 1.

Upon remand, an attempt should also be made to obtain and 
associate with the claims files the recent chiropractor and 
pain clinic treatment records the veteran testified were on 
file with the Jackson VA Medical Center and which have not 
been associated with the record on appeal.  See 38 U.S.C.A. 
§ 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
adjudicators are deemed to have constructive notice of VA 
treatment records).  An attempt should be made to obtain and 
associate with the record the treatment records for his 
service-connected disabilities reported to be on file with 
the Biloxi VA Medical Center.  

The Board notes that veteran continues to assert that he 
experiences pain and that the pain medication he takes for 
his service-connected orthopedic disabilities prevent him 
from working.  Accordingly, the RO/AMC must consider whether 
the criteria for submission for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) (2007) are met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As to the application to reopen the claim of entitlement to 
service connection for pseudofolliculitis barbae, the Board 
finds that a remand is required because the June 2006 
statement of the case did not provide the veteran with notice 
of the regulations governing claims to reopen found at 
38 C.F.R. § 3.156 (2007) despite the claim having been the 
subject of a prior final rating decision in September 2001.  
See 38 C.F.R. § 19.31.

As noted above, the claim of entitlement to a total rating 
based on individual unemployability must be remanded for 
further appellate action before it may be addressed on the 
merits by the Board.  Specifically, in a May 2007 letter to 
the RO the veteran expressed disagreement with the April 2007 
rating decision that denied entitlement to a TDIU.  No 
further action was taken by the RO.  Hence, this issue must 
be remanded for the issuance of a statement of the case if 
the benefit sought cannot be granted.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

Therefore, these issues are REMANDED to for the following 
action:

1.  Provide VCAA notice with respect to 
the claim of entitlement to service 
connection for sleep apnea and fatigue to 
include notice of the evidence necessary 
to substantiate a claim based on the 
theory of disability due to an 
undiagnosed illness.  Also provide VCAA 
notice in accordance with the Court's 
holding in Vazquez-Flores for all claims 
of entitlement to increased ratings. 

2.  Obtain and associate with the record 
all of the veteran's treatment records 
from the Biloxi VA Medical Center as well 
as all contemporaneous treatment records 
from the Jackson VA Medical Center that 
have not been associated with the record 
on appeal including all records from the 
chiropractor and pain clinics.  Efforts 
to obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  If the records cannot 
be located or no such records exist, the 
veteran should be notified in writing and 
a memorandum of unavailability associated 
with the claims files.  

3.  After undertaking the above 
development to the extent possible, 
schedule the veteran for orthopedic and 
neurological examinations.  The claims 
folders are to be provided to the 
physicians for review in conjunction with 
the examinations.  All indicated tests 
and studies deemed appropriate by the 
examiners, including x-rays, 
electromyography (EMG), and nerve 
conduction studies, must be accomplished 
and all clinical findings should be 
reported in detail.

In accordance with the latest AMIE 
worksheet for rating cervical and lumbar 
spine disabilities, the examiner(s) are 
to provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of all cervical 
and lumbar spine disabilities.  

a.  As to the cervical and lumbar 
spine disabilities, the orthopedic 
examiner should, in additional to 
all other tests, conduct complete 
range of motion studies and discuss 
the presence or absence of any 
weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with 
use, incoordination, painful motion, 
pain with use, and provide an 
opinion as to how these factors 
result in any limitation of motion.  
The examiner should identify at what 
degree pain starts with motion of 
the cervical and lumbar spines.  If 
the veteran describes flare-ups of 
pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  

b.  As to the cervical and lumbar 
spine disabilities, the neurological 
examiner should, in additional to 
all other opinions, provide an 
opinion as to whether either the 
cervical spine or lumbar spine 
disability causes radiculopathy in 
the upper and/or lower extremities 
and, if so, if the radiculopathy is 
best characterized as incomplete and 
mild paralysis, incomplete and 
moderate paralysis, incomplete and 
severe paralysis, or complete 
paralysis.

c.  As to the cervical and lumbar 
spine disabilities, the examiners 
should also state whether either 
disability caused incapacitating 
episodes in the last 12 months and, 
if so, the number of incapacitating 
episodes.

In accordance with the latest AMIE 
worksheet for rating headaches, the 
neurological examiner is to provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of the veteran's service-connected 
headaches.

a.  As to headaches, the 
neurological examiner should, in 
additional to all other opinions, 
provide an opinion as to whether the 
headaches are manifest by adverse 
symptomatology that equate to 
characteristic prostrating attacks 
averaging one in two months over the 
last several months; prostrating 
attacks occurring on an average once 
a month over last several months; or 
very frequent completely prostrating 
and prolonged attacks productive of 
severe economic inadaptability.

4.  After undertaking the above 
development to the extent possible, 
schedule the veteran for an audiological 
examination.  The claims folders are to 
be provided to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  
Thereafter, in accordance with the latest 
AMIE worksheet for rating hearing loss, 
the examiner is to provide a detailed 
review of the veteran's history, current 
complaints, and the nature and extent of 
his disability. 

5.  Thereafter, readjudicate all claims.  
For increased rating claims, take into 
account whether "staged" ratings are 
appropriate as required by Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  
Consideration of whether criteria for 
submission for extra-schedular 
consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) must be addressed based 
upon the veteran's statements that his 
disabilities interfere with employment.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits since the June 2006 
statement of the case, including whether 
the increased rating claims were 
submitted for extra-scheduler 
consideration, and all applicable laws 
and regulations considered pertinent to 
the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.

6.  As to the application to reopen the 
claim of entitlement to service 
connection for pseudofolliculitis barbae, 
provide the veteran with an SSOC that 
provides him with notice of 38 C.F.R. 
§ 3.156 (2007).

7.  As to entitlement to a TDIU, issue a 
statement of the case if the benefit 
cannot be granted.  Only if the veteran 
files a timely substantive appeal should 
this issue should be returned for review 
by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

